DETAILED ACTION
This action is responsive to claims and Information Disclosure Statement filed 12 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-12, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 20, 22, and 24 of U.S. Patent No. 10,530,639 (hereinafter ‘639). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the present application are broader than those of '639 as further detailed below.
Re Claim 1, claim 14 of ‘639 makes the scope of the claim 1 of the present application obvious, as illustrated in the table below.
Present Application
‘639
1. 	A method, performed by a user equipment, the method comprising: 
14. A method, performed by a user equipment, the method comprising:
starting a first timer and a second timer in response to different respective network events, wherein the starting of the first and second timers causes the first and second timers to simultaneously elapse; and 
starting a T310 timer in response to detecting a physical layer problem with a radio link between the user equipment and a node of a cellular network; 

responsive to detecting a handover measurement event, starting a T312 timer and sending a measurement report to the node, wherein the starting of the T310 and T312 timers causes the timers to simultaneously elapse; 
responsive to one of the simultaneously elapsing timers expiring, sending a radio link failure report to a node of a wireless communication network indicating which of the simultaneously elapsing timers expired.
responsive to one of the simultaneously elapsing timers expiring, sending a radio link failure report to the node indicating which of the simultaneously elapsing timers expired; 

adjusting a cell individual offset and/or a handover threshold of the user equipment in accordance with a message received from the node in response to the radio link failure report.

As illustrated above, claim 1 of the present application more broadly claims first and second timers compared to claim 14 of ‘639’s T310 and T312 timers, which are specific types of timers. The “different respective network events” of claim 1 of the present application encompasses “detecting a physical layer problem with a radio link” and “detecting a handover measurement event” of claim 14 of ‘639, because the specifically claimed events of claim 14 of ‘639 are different respective network events, as required in claim 1 of the present application. Claim 1 of the present application does claim sending a radio link failure report to a node of a wireless communication network, but claim 14 of ‘639’s node that is sent a radio link failure report is claimed as a node of a cellular network, which is a type of wireless communication network. Elements claimed in claim 14 of ‘639 that are not explicitly claimed in claim 1 of the present application are still encompassed by claim 1of the present application, because the transition phrase of claim 1 of the present application is “comprising,” which is interpreted as open-ended – encompassing anything that at least includes the claimed elements of claim 1 of the present application. Thus, claim 1 of the present application encompasses claim 14 of ‘639. Therefore, even though claim 1 of the present application and claim 14 of ‘639 are not of the same scope, double patenting still applies, because claim 14 of ‘639 includes limitations that are obvious variants of those of claim 1 of the present application.
Re Claim 2, claim 14 of ‘639 anticipates the scope of claim 2 of the present application as illustrated in the table below.
Present Application
‘639
2. 	The method of claim 1, 
14. A method, performed by a user equipment, the method comprising:
wherein starting the first timer and the second timer in response to the different respective network events comprises starting the first timer in response to detecting a physical layer problem with a radio link between the user equipment and the node.
starting a T310 timer in response to detecting a physical layer problem with a radio link between the user equipment and a node of a cellular network; 

responsive to detecting a handover measurement event, starting a T312 timer and sending a measurement report to the node, wherein the starting of the T310 and T312 timers causes the timers to simultaneously elapse; 

responsive to one of the simultaneously elapsing timers expiring, sending a radio link failure report to the node indicating which of the simultaneously elapsing timers expired; 

adjusting a cell individual offset and/or a handover threshold of the user equipment in accordance with a message received from the node in response to the radio link failure report.

Claim 2 of the present application encompasses claim 14 of ‘639 for the same reasons as claim 1. Further, claim 2 of the present application specifically requires one of the claimed “different respective network events” to be “detecting a physical layer problem with a radio link between the user equipment and a node,” as specifically required by claim 14 of ‘639. Thus, double patenting applies of claim 2 of the present application, because claim 14 of ‘639’s limitations anticipate those of claim 2 of the present application.
Re Claim 5, claim 20 of ‘639 makes the limitations of claim 5 of the present application obvious, as illustrated in the table below.
Present Application
‘639
5. 	The method of claim 1, 
20. The method of claim 14, 
further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating 
further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating: 
a handover configuration.
a handover configuration; 

a handover timer; 

a radio link failure timer; 

whether the user equipment has send a measurement report; 

whether the network has received a measurement report from the user equipment; 

a failure cause; 

expiry of a radio link failure timer; 

whether a handover timer has expired; 

a list of cells fulfilling measurement report triggering conditions; and/or 

a measurement event.

Claim 5 of the present application specifically requires sending information to the node indicating a handover configuration, but Claim 20 of ‘639 merely enumerates “a handover configuration” as one of a list of possible things that may be indicated. However, by enumerating “a handover configuration,” claim 20 of ‘639 at least makes this limitation of claim 5 of the present application obvious.
Re Claim 6, claim 20 of ‘639 makes the limitations of claim 6 of the present application obvious, as illustrated in the table below.
Present Application
‘639
6. 	The method of claim 1, 
20. The method of claim 14, 
further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node regarding 
further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating: 

a handover configuration; 

a handover timer; 

a radio link failure timer; 

whether the user equipment has send a measurement report; 

whether the network has received a measurement report from the user equipment; 

a failure cause; 
the other of the simultaneously elapsing timers.
expiry of a radio link failure timer; 

whether a handover timer has expired; 

a list of cells fulfilling measurement report triggering conditions; and/or 

a measurement event.

Claim 6 of the present application specifically requires sending information to the node regarding information regarding the other of the simultaneously elapsing timers, but Claim 20 of ‘639 merely enumerates indicating “expiry of a radio link failure timer” and “whether a handover timer has expired” as two of a list of possible things that may be indicated. However, “indicating” and “regarding,” as used in the claims at issue, are synonymous, and by enumerating “expiry of a radio link failure timer” and “whether a handover timer has expired,” claim 20 of ‘639 at least makes this limitation of claim 6 of the present application obvious.
Re Claim 7, claim 20 of ‘639 makes the limitations of claim 7 of the present application obvious, as illustrated in the table below.
Present Application
‘639
7. 	The method of claim 1, 
20. The method of claim 14, 
further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating 
further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating: 

a handover configuration; 

a handover timer; 

a radio link failure timer; 

whether the user equipment has send a measurement report; 

whether the network has received a measurement report from the user equipment; 

a failure cause; 

expiry of a radio link failure timer; 

whether a handover timer has expired; 
a list of cells fulfilling measurement report triggering conditions.
a list of cells fulfilling measurement report triggering conditions; and/or 

a measurement event.

Claim 7 of the present application specifically requires sending information to the node indicating a list of cells fulfilling measurement report triggering conditions, but Claim 20 of ‘639 merely enumerates “a list of cells fulfilling measurement report triggering conditions” as one of a list of possible things that may be indicated. However, by enumerating “a list of cells fulfilling measurement report triggering conditions,” claim 20 of ‘639 at least makes this limitation of claim 7 of the present application obvious.
Re Claim 8, claim 14 of ‘639 anticipates all of the limitations of claim 8 of the present application, because claim 8 specifically requires the first timer to be a T310 timer, which is specifically claimed in claim 14 of ‘639.
Re Claim 9, claim 14 of ‘639 anticipates all of the limitations of claim 8 of the present application, because claim 8 specifically requires the first timer to be a T312 timer, which is specifically claimed in claim 14 of ‘639.
Re Claim 10, claim 14 of ‘639 makes the scope of the claim 10 of the present application obvious, as illustrated in the table below.
Present Application
‘639
10. 	The method of claim 1, further comprising: 
14. A method, performed by a user equipment, the method comprising:

starting a T310 timer in response to detecting a physical layer problem with a radio link between the user equipment and a node of a cellular network; 

responsive to detecting a handover measurement event, starting a T312 timer and sending a measurement report to the node, wherein the starting of the T310 and T312 timers causes the timers to simultaneously elapse; 

responsive to one of the simultaneously elapsing timers expiring, sending a radio link failure report to the node indicating which of the simultaneously elapsing timers expired; 
receiving, from the node, a message in response to the radio link failure report; and 
adjusting a value of the first timer, a value of the second timer, and/or an extent to which a cell is considered for handover based on the message.
adjusting a cell individual offset and/or a handover threshold of the user equipment in accordance with a message received from the node in response to the radio link failure report.

Claim 10 of the present application is anticipated by claim 14 of ‘639, because “a cell individual offset” anticipates “a value of the first timer,” because it is type of value of the T310 timer, and “a handover threshold of the user equipment” anticipates “a value of the second of the second timer,” because it is a type of value of the T312 timer. Therefore, claim 14 of ‘639 anticipates claim 10 of the present application.
Re Claims 11-12 and 18-20, claim 22 of ‘639 anticipates or renders obvious the limitations of claims 11-12 and 18-20 of the present application for substantially similar reasons as provided above regarding claim 1 being anticipated by claim 14 of ‘639. 
Re Claims 15-17, although claims 15-17 of the present application are directed to user equipment and claim 20 of ‘639 is directed to a method performed by user equipment.
Re Claim 21, claim 24 of ‘639 anticipates the limitations of claim 11 of the present application for substantially similar reasons as provided above regarding claim 1 being anticipated by claim 14 of ‘639.

Claims 1-2, 5-12, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9, 11-13, 15, 17, 19, and 21 of U.S. Patent No. 11,005,704 ( hereinafter '704). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than those of '704 as further detailed below.
Re Claim 1, claim 1 of ‘704 anticipates the limitations of claim 1 of the present application, as illustrated in the table below.
Present Application
‘704
1. 	A method, performed by a user equipment, the method comprising: 

1. A method, performed by a user equipment, the method comprising: 

starting a first timer and a second timer in response to different respective network events, wherein the starting of the first and second timers causes the first and second timers to simultaneously elapse; and 
starting a first timer in response to detecting a physical layer problem with a radio link between the user equipment and a node of a cellular network; 

responsive to detecting a handover measurement event, starting a second timer and sending a measurement report to the node, wherein the starting of the first and second timers causes the first and second timers to simultaneously elapse; 
responsive to one of the simultaneously elapsing timers expiring, sending a radio link failure report to a node of a wireless communication network indicating which of the simultaneously elapsing timers expired.
responsive to one of the simultaneously elapsing timers expiring, sending a radio link failure report to the node indicating which of the simultaneously elapsing timers expired.

Claim 1 of the present application’s “different respective network events” is anticipated by claim 1 of ‘704’s “detecting a physical layer problem” and “a handover measurement event.” Claim 1 of the present application’s “node of a wireless communication network” is anticipated by claim 1 of ‘704’s “node of a cellular network.” Therefore, all of the limitation of claim 1 of the present application are anticipated by claim 1 of ‘704.
Re Claim 2, claim 1 of ‘704 anticipates the limitations of claim 2 of the present application as provided in the table below.
Present Application
‘704
2. 	The method of claim 1, wherein starting the first timer and the second timer in response to the different respective network events comprises 
1. A method, performed by a user equipment, the method comprising: 
starting the first timer in response to detecting a physical layer problem with a radio link between the user equipment and the node.

starting a first timer in response to detecting a physical layer problem with a radio link between the user equipment and a node of a cellular network; 

responsive to detecting a handover measurement event, starting a second timer and sending a measurement report to the node, wherein the starting of the first and second timers causes the first and second timers to simultaneously elapse; 

responsive to one of the simultaneously elapsing timers expiring, sending a radio link failure report to the node indicating which of the simultaneously elapsing timers expired.







Therefore, the limitations of claim 2 of the present application are anticipated by the limitations of claim 1 of ‘704.
Re Claim 5, claim 2 of ‘704 anticipates the limitations of claim 5 of the present application as provided in the table below.
Present Application
‘704
5. 	The method of claim 1, further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating a handover configuration.

2. The method of claim 1, further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating a handover configuration.


Therefore, the limitations of claim 5 of the present application are anticipated by the limitations of claim 2 of ‘704.
Re Claim 6, claim 3 of ‘704 anticipates the limitations of claim 6 of the present application as provided in the table below.
Present Application
‘704
6. 	The method of claim 1, further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node regarding the other of the simultaneously elapsing timers.

3. The method of claim 1, further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node regarding the other of the simultaneously elapsing timers.


Therefore, the limitations of claim 6 of the present application are anticipated by the limitations of claim 3 of ‘704.
Re Claim 7, claim 5 of ‘704 anticipates the limitations of claim 7 of the present application as provided in the table below.
Present Application
‘704
7. 	The method of claim 1, further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating a list of cells fulfilling measurement report triggering conditions.
5. The method of claim 1, further comprising, responsive to the one of the simultaneously elapsing timers expiring, sending information to the node indicating a list of cells fulfilling measurement report triggering conditions.

Therefore, the limitations of claim 7 of the present application are anticipated by the limitations of claim 5 of ‘704.
Re Claim 8, claim 7 of ‘704 anticipates the limitations of claim 8 of the present application as provided in the table below.
Present Application
‘704
8. 	The method of claim 1, wherein the first timer is a T310 timer.
7. The method of claim 1, wherein the simultaneously elapsing timers comprise a T310 timer and a T312 timer.

Claim 7 of ‘704’s “simultaneously elapsing timers” refers to the first and second timers recited in claim 1 of ‘704. Thus, requiring one of the simultaneously elapsing timers to be a T310 timer anticipates requiring a first timer to be a T310 timer.  Therefore, the limitations of claim 8 of the present application are anticipated by the limitations of claim 7 of ‘704.
Re Claim 9, claim 7 of ‘704 anticipates the limitations of claim 9 of the present application as provided in the table below.
Present Application
‘704
9. 	The method of claim 1, wherein the second timer is a T312 timer.

7. The method of claim 1, wherein the simultaneously elapsing timers comprise a T310 timer and a T312 timer.

Claim 7 of ‘704’s “simultaneously elapsing timers” refers to the first and second timers recited in claim 1 of ‘704. Thus, requiring one of the simultaneously elapsing timers to be a T312 timer anticipates requiring a first timer to be a T312 timer.  Therefore, the limitations of claim 9 of the present application are anticipated by the limitations of claim 7 of ‘704.
Re Claim 10, claim 9 of ‘704 anticipates the limitations of claim 10 of the present application as provided in the table below.
Present Application
‘704
10. 	The method of claim 1, further comprising: 

8. The method of claim 1, further comprising: 
receiving, from the node, a message in response to the radio link failure report; and 
receiving, from the node, a message in response to the radio link failure report; and 


adjusting one or more mobility parameters of the user equipment based on the message.
adjusting a value of the first timer, a value of the second timer, and/or.
9. The method of claim 8, wherein adjusting the one or more mobility parameters comprises adjusting a value of the first timer and/or a value of the second timer.
an extent to which a cell is considered for handover based on the message


Claim 9 of ‘704 anticipates claim 10 of the present application, because the limitations of claim 10 are currently written in the alternative. Thus, anticipation of any one of the alternative limitations provides anticipation of claim 10 of the present application as a whole. Therefore, the limitations of claim 10 of the present application are anticipated by the limitations of claim 9 of ‘704.
Re Claim 11 and 12, claim 11 of ‘704 anticipates the limitations of claims 11 and 12 of the present application for substantially similar reasoning for how claim 1 of ‘704 anticipates the limitations of claims 1 and 2 of the present application as provided above.
Re Claims 15-20, claims 12-13, 15, 17, and 19 of ‘704 anticipates the limitations of claims 15-20 because of substantially similar reasons as those provided above for how claims 2-3, 5, 7, and 9 of ‘704 anticipate claims 5-10 of the present application.
Re Claim 21, claim 21 of ‘704 anticipates the limitations of claim 21 of the present application for substantially similar reasoning for how claim 1 of ‘704 anticipates the limitations of claim 1 of the present application as provided above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 3 and 13, claims 3 and 13 recite the limitation "the node being triggered" in line 3 of claim 3 and lines 3-4 of claim 13. Claims 3 and 13 depend on independent claims 1 and 11, respectively. Claims 1 and 11 recite “a node of a wireless communication network,” but the recited “node” is not further claimed to be “a node being triggered.” Thus, “the node being triggered” of claims 3 and 13 is undefined since it could be referring to the “node of a wireless communication network” of claims 1 and 11 or another node. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Re Claim 4 and 14, these claims inherit the deficiencies of the claims upon which they depend. Therefore, they are rejected under 112(b) for the same reasons as their respective base claims.
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468